Citation Nr: 1749897	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-35 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for major depression. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1977 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2016 and May 2017, the Board remanded this matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that depressive disorder is related to service.  Service treatment records reflect complaints of depressive symptoms. In May 1978, the Veteran complained of trouble sleeping.  A diagnosis of insomnia was noted.  In September 1982, the Veteran reported that he ingested Pine-Sol accidentally.  At that time, the Veteran denied any depression or intent to hurt himself.  He was diagnosed with accidentally ingesting Pine-Sol.  The medical history completed upon separation from service in March 1985 shows that the Veteran reported "depression or excessive worry" and "frequent trouble sleeping."   

In a January 2007 statement, the Veteran reported that he tried to kill himself when he was stationed at Great Lakes.  

The Veteran had a VA examination in May 2009.  The examiner diagnosed depressive dysthymia.  The examiner opined that his sleeping problems seemed to suggest adjustment to Navy life.  

At the Board hearing in October 2015, the Veteran testified that he received a bad evaluation in service which killed his career.  He indicated that he became depressed after getting a bad evaluation.  

In January 2016, the Board remanded the case for a VA examination.  The Veteran had a VA examination in November 2016.  The examiner opined that the Veteran's depression and difficulty sleeping were related to marital difficulties.  The examiner opined that his military service was marked by an AWOL charge in 1983, and he was substandard in performance.  The examiner stated that his depression was related to cocaine and alcohol abuse and not to his military service.  

A VA psychiatrist reviewed the claims file in November 2016 and opined that there is no evidence that any severe traumatic incident in service could have permanently aggravated his depression beyond its natural progression.  The examiner opined that the natural progression is often worsening over time due to the stresses of normal life.  The examiner noted that his military service was marked by an AWOL charge in January 1983, and he was substandard in performance.  His depression was more likely related to his cocaine and alcohol abuse and not his military service.  The November 2016 examiner did not address the in-service complaints of depressive symptoms and insomnia.  

The Board remanded this appeal in March 2017.  The remand directed the AMC/ RO to obtain outstanding treatment records from the Jesse Brown VA Medical Center and to forward the claim to the November 2016 VA examiner for an addendum opinion as to the etiology of major depressive disorder.   

Upon remand, VA outpatient treatment records dated from January 2015 to May 2017 were added to the claims file.  After the records were received, an addendum opinion was completed in June 2017.  The examiner reviewed the claims file.  The examiner opined that it is less likely than not that the Veteran's depression was related to military service.  The examiner explained that the Veteran was followed by the mental health pharmacy and had one visit with his psychiatrist in 2017.  The examiner noted that the Veteran stopped taking his antidepressant medication and had "no showed" for the mental health pharmacist since November 2016.  The examiner stated that the Veteran had not shown any depression since he stopped his medications. 

There are VA medical records reflecting treatment for depression since November 2016.  In February 2017, the Veteran complained of a terrible mood and stressors over the last month.  He endorsed depressed mood, anxiety, and difficulty concentrating.  He was diagnosed with depression/ anxiety/insomnia.  In April 2017, a VA psychiatrist diagnosed depression, resolved.  The Veteran reported depressed mood lasting for a few days. 

The examiner did not provide an opinion because the examiner found that the disability had not shown depression since November 2016.  Because the Veteran has been diagnosed with depression during the appeal period, he has a current disability for VA purposes.  He also received treatment in 2017, which was not considered by the examiner.  The Board finds that a new VA examination is needed to ascertain whether the depressive disorder is related to military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any psychiatric disorders.  If possible, the examination should be performed by a physician who has not previously examined the Veteran.  

The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should also specifically review this remand.  
The examiner's attention is called to the following:

* In May 1978, the Veteran reported trouble sleeping.  He was diagnosed with tension insomnia.

* Upon separation from service in March 1985, the Veteran reported frequent trouble sleeping and depression or excessive worry.

* In September 1982, the Veteran sought medical treatment after ingesting Pine-Sol. 
	
* In a January 2007 statement, the Veteran reported that he tried to kill himself with Pine-Sol when he was stationed at Great Lakes.  

* At the Board hearing in October 2015, the Veteran testified that he got depressed after he received a bad evaluation.  

* In written statements in support of his claim, the Veteran reported that he experienced stress when he was aboard the USS Nimitz.

2.  After reviewing the record, the examiner is asked to respond to the following questions:

 a) Confirm all psychiatric disorders currently shown in the record.

 b) Opine whether any currently diagnosed acquired psychiatric disability had its onset in service or is otherwise related to service.  

The examiner should provide a complete rationale for the opinion.  

3.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


